Fitzsimons, J.
This is an action for damages for the wrongful taking of certain goods and chattels owned by the plaintiff; the defendants were sued as indemnitors of the sheriff and were substituted as defendants in his stead as. provided for by the Code of Civil Procedure.
This appeal is based upon the theory that plaintiff failed to establish her claims as owner; that it was not proper to admit testimony establishing a loss of prospective profits and upon certain alleged errors in the admission or exclusion of evidence and in the justice’s charge. '
There is abundant evidence proving the plaintiff to be the owner of the goods in question, and the value of the same.
*352Of course this was denied, by the defendant witnesses and the issue of fact so made was for the decision of. the. jury, and their finding in plaintiff’s behalf we shall not disturb.
The business carried on by the plaintiff at the time of taking was that of a retail butcher. The stock then on hand and the fixtures in the store were seized and sold by the sheriff.
It was proper for the trial justice to allow testimony that would certainly show what-profit the plaintiff could have realized upon the sale of the stock owned by her and so taken and to no greater extent was testimony offered. Such testimony was properly allowed. Schile v. Brokhahus, 80 N. Y. 614.
We find no error made in the admission or exclusion of evidence; as to the judge’s charge, it was a very fair, full and impartial one, and, in our opinion, correctly submitted, to the jury. -
The rules of law applicable to this action,, besides defendants’ request to charge, covering as they do about fifteen folios, were all charged as requested. •
Not content with this, after the retirement of the jury he made other requests to charge, covering several folios.
Every request charged in plaintiff’s behalf by the court, at the request of her" counsel, was excepted to by the defendants’ counsel, but ev.en after all this we have discovered no error in the charge.
The judgment, therefore, is affirmed, with costs.
Yaw Wyck, Ch. J., and Schuchmaw, J., concur.
Judgment affirmed, with costs.